EXHIBIT 10.39

AMENDMENT TO MASTER CONFIRMATION AND SUPPLEMENTAL CONFIRMATION

This AMENDMENT (this “Amendment”) is made as of February 21, 2007, between
Goldman, Sachs & Co. (“GS&Co.”) and Ambac Financial Group, Inc.
(“Counterparty”).

WHEREAS, GS&Co. and Counterparty are parties to the Master Confirmation, dated
February 7, 2007, containing terms relating to capped accelerated stock buyback
transactions to be entered into between GS&Co. and Counterparty (the “Master
Confirmation”);

WHEREAS, GS&Co. and Counterparty entered into a capped accelerated stock buyback
transaction (reference number SDB1624558024) (the “Transaction”) under the
Master Confirmation, the terms of which are set forth in the Master Confirmation
and the Supplemental Confirmation, dated February 7, 2007 (the “Supplemental
Confirmation” and, together with the Master Confirmation, the “Transaction
Confirmation”);

WHEREAS, GS&Co. and Counterparty desire to amend the Transaction Confirmation as
set forth herein;

NOW, THEREFORE, in consideration of their mutual covenants herein contained,
CS&Co. and Counterparty agree as follows:

Section 1. Terms Used but Not Defined Herein. Capitalized terms used but not
defined herein shall have the meanings set forth in the Transaction
Confirmation.

Section 2. Representations, Warranties and Covenants of Counterparty.
Counterparty represents and warrants to GS&Co. that it is not entering into this
Amendment (i) on the basis of, and it is not aware of, any material non-public
information with respect to itself or the Shares (ii) in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).

Section 3. Amendment to the Master Confirmation. The Master Confirmation is
hereby amended as follows:

(a) The following definitions as hereby inserted after the definition or
“Initial Shares” in Section 1 of the Master Confirmation:

 

“Interim Share Delivery:

   GS&Co. shall deliver a number of Shares equal to the Interim Shares, if any,
to Counterparty on the interim Share Delivery Date in accordance with Section
9.4 of the Equity Definitions, with the Interim Share Delivery Date deemed to be
a “Settlement Date” for purposes of such Section 9.4.

Interim Share Delivery Date:

   For each Transaction, as set forth in the Supplemental Confirmation.

Interim Shares:

   For each Transaction, as set forth in the Supplemental Confirmation.”



--------------------------------------------------------------------------------

(b) The definition of “Minimum Share Delivery” in Section 1 of the Master
Confirmation is hereby amended by replacing the words “the Initial Shares” with
the words “the sum of the Initial Shares and the Interim Shares”.

(c) Section 4(i) of the Master Confirmation is hereby amended by inserting the
words “, the interim Share Delivery Date” immediately after the words “the
Initial Share Delivery Date”.

Section 4. Amendment to the Supplemental Confirmation. The Supplemental
Confirmation is hereby amended by inserting the following definitions after the
definition of “Initial Shares” in Section 2 thereof:

“Interim Share Delivery Date:        February 21, 2007

Interim Shares:                                700,00”.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 5. Confirmation of Agreements. Except as amended hereby, the Transaction
Confirmation shall remain and continue in full force and effect and is hereby
confirmed in all respects.

Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

GOLDMAN, SACHS & CO. /S/    CONRAD LANGENEGGER

Name:  Conrad Langenegger

Title:    Vice President

 

 

AMBAC FINANCIAL GROUP, INC. By:       

Name:

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

GOLDMAN, SACHS & CO. By:        Authorized Signatory

 

 

AMBAC FINANCIAL GROUP, INC. By:   /S/  DAVID TRICK      

Name:  David Trick

Title:    Managing Director & Treasurer